— On the court’s own motion, its decision, dated November 15, 1982 [90 AD2d 810], is amended by striking therefrom, the first paragraph on page 2 commencing with the words, “We note that * * * ” and terminates with “(subd 3, par [g])” and by substituting therefore the following: “We note that the same due process deficiency permeated the former comparable provisions of section 384-b of the Social Services Law in force at the time the fact finding adjudications in the *1010instant proceedings were made, but amended during the course of this appeal (L 1982, ch 123, § 1). The former provisions permitted the permanent termination of parental status, upon a showing of ‘abandonment’ ‘for a period of six months immediately prior to the date on which the petition is filed in the court’ (subd 4, par [b]), ‘upon a fair preponderance of the evidence’ (former subd 3, par [g]).” Order dated November 15, 1982, entered on said decision, amended accordingly. Gibbons, J. P., Weinstein, O’Connor and Boyers, JJ., concur.